Citation Nr: 0415386	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-24 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to restoration of death benefits as the veteran's 
surviving spouse.


WITNESSES AT HEARING ON APPEAL

Appellant, RC, and EB


ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from February 1941 to 
March 1945.  The veteran was married to the appellant in May 
1980.  The veteran died in May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which have found that the appellant 
could no longer be recognized as the veteran's unremarried 
widow.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the pending appeal has been requested or 
obtained.  

2.  The evidence clearly shows that after the veteran died 
and the appellant was approved for payment of VA death 
benefits, she and another man (EF) cohabited together and 
held themselves out to the public to be married to each 
other, creating an inference or presumption that she had 
remarried, from approximately December 1992 until May 1993.  


CONCLUSION OF LAW

The criteria for restoration of the appellant's continued 
entitlement to death benefits as the veteran's unremarried 
surviving spouse have not been met.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 
3.55, 3.215 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  The 
VCAA provides that VA will notify claimants of the evidence 
necessary to substantiate claims, and make reasonable efforts 
to assist claimants in obtaining evidence necessary to 
substantiate claims.

The Board notes that the RO initially took action to 
terminate the appellant's status as recognized surviving 
spouse of the veteran in 1994, years before adoption of VCAA.  
Since the time her benefits were terminated, the appellant 
has essentially continuously attempted to gain restoration of 
those benefits.  From 1994 forward, in numerous notification 
letters, the appellant has been informed of the factual basis 
for termination of her VA benefits, of the laws and 
regulations applicable, and of the evidence necessary to 
substantiate her claim.  All essential evidence relevant to 
this issue has been collected and the appellant has exercised 
her right to submit numerous statements of argument and 
affidavits of individuals in support of her claim.  The 
appellant's multiple applications for restoration of VA 
benefits and subsequent denials commenced prior to passage of 
VCAA.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
All known and available relevant evidence has been collected 
for review and the evidence on file does not indicate nor 
does the appellant argue that there remains any additional 
relevant evidence which has not been collected for review.  
The question presented in this appeal is one of status, and a 
complete investigation of that status was conducted by the RO 
prior to the issuance of its initial administrative decision 
in 1994.  The Board finds that the appellant has been 
informed of the evidence she must present and that the duties 
to assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 283 (2002).  

A surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of § 3.1(j) 
and who was the spouse of the veteran at the time of the 
veteran's death and (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death, except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without fault of the spouse; and (2) except as provided in 
§ 3.55, has not remarried or has not, since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held herself out openly to the 
public to be the spouse of such other person.  38 C.F.R. 
§ 3.50.

On or after January 1, 1971, the fact that a surviving spouse 
has lived with another person and has held herself out openly 
to the public as the spouse of such other person shall not 
bar the furnishing of benefits to her after she terminates 
the relationship, if the relationship terminated prior to 
November 1, 1990.  38 C.F.R. § 3.55.  

On or after January 1, 1971, benefits may be resumed to an 
unmarried surviving spouse upon filing of an application and 
submission of satisfactory evidence that the surviving spouse 
has ceased living with another person and holding herself out 
openly to the public as that other person's spouse or that 
the surviving spouse has terminated a relationship for 
conduct which had created an inference or presumption of 
remarriage or related to open or notorious adulterous 
cohabitation or similar conduct, if the relationship 
terminated prior to November 1, 1990.  38 C.F.R. § 3.215.  

Analysis:  The veteran had active military service during 
World War II.  He and the appellant were married in May 1980.  
He died in May 1992.  Following the veteran's death, pursuant 
to her application, the appellant was approved for payment of 
VA death benefits.  In April 1993, VA received a letter which 
reported that the appellant was cohabiting with a man in a 
marital-style relationship.  The RO initiated a field 
investigation.  The author of the letter was the appellant's 
sister, and she reported that the appellant was cohabiting 
with EF in a marital-style relationship which was regarded by 
relatives and neighbors as a husband and wife relationship 
from February to May 1993.  Multiple witnesses were also 
interviewed who lived local to the appellant and these 
witnesses unanimously provided depositions that the appellant 
and EF were cohabiting in a marital-style relationship.  
Among the many neighbors who were interviewed in conjunction 
with the field examination were some who reported that the 
appellant and EF introduced themselves at parties and public 
gatherings as "husband and wife."  The field investigator 
assessed all witnesses as reliable and truthful.  

In November 1993, the VA field investigator interviewed the 
appellant.  She provided her family background and a history 
of her marriage to the veteran.  EF had become known to her 
and the veteran because EF had assisted them in a problem 
with real property in his occupation as surveyor.  She 
reported that EF was lawfully married to another woman but 
that he had also subsequently maintained marital-style 
relationships with several other women.  Following the 
veteran's death, EF and three children of his marriage and 
his current female companion first shared a residence with 
the appellant's sister, but then later moved into the 
appellant's home.  In February 1993, EF's female companion 
vacated the appellant's residence, and thereafter the 
appellant and EF maintained a marital-style relationship, 
living in the same home and holding themselves out to others 
as husband and wife.  The appellant provided sworn testimony 
that she and EF "were sleeping in the same bed," and that 
"our neighbors and our relatives knew us as husband and wife 
because we did not hide our husband and wife relationship 
from my neighbors and relatives."  They maintained this 
relationship until May 1993 when EF and his three children 
moved out into another home.  The appellant testified that 
she continued to visit and see EF several times per week 
through July 1993.  The investigator asked if the appellant 
had any complaint in the manner in which she was interviewed 
or to his conduct and she replied "none."  

The investigator also interviewed EF's previous female 
companion who was a private dentist.  She reported that after 
she and EF and his three children moved in with the 
appellant, EF spent most of his time during the day with the 
appellant while she was working.  When she confronted EF with 
his behavior, he became abusive and beat her.  After this 
happened on several occasions, she departed the appellant's 
home in February 1993 and she corroborated that, thereafter, 
the appellant and EF cohabited in a marital-style 
relationship.  

Following conduct of the field investigation and review of 
all of the evidence on file, the RO issued an administrative 
decision in April 1994 which found that the appellant did not 
qualify as a surviving spouse of the veteran because the 
evidence on file, including her own sworn deposition, 
established that she had maintained a marital-style 
relationship with another individual following the veteran's 
death and her benefits were subsequently terminated.  

In June 1994, the appellant wrote that she had never married 
another individual but that, "I do accept that I lived in a 
common-law-relationship [with] one [EF]."  She further wrote 
that EF had already been married to another individual and 
questioned whether she could be viewed as his common-law wife 
under that circumstance.  The RO subsequently responded in 
writing to the appellant explaining that EF's prior marriage 
was irrelevant in her case.  The fact that she had lived and 
cohabited in a marital-style relationship with another man 
disqualified her for recognition as the veteran's surviving 
spouse, regardless of whether the other man was in fact 
married at the time of their cohabitation.  

In 1995, the appellant wrote that she had ceased cohabitation 
with EF or with any other man and requested reinstatement of 
her death benefits because she presently met the requirements 
for recognition as a surviving spouse.  The RO responded in 
writing that Public Law 101-508 (Omnibus Budget 
Reconciliation Act of 1990) provided that an individual could 
cure a previously disqualifying act of cohabitation with a 
member of the opposite sex, but that such cure had to have 
occurred on or before October 1990, and because her act of 
cohabitation with holding out as husband and wife had 
occurred and later terminated in 1993, there could be no cure 
in her case under the applicable law.  

In August 1998, the appellant testified at a personal hearing 
at the RO.  The subject of this hearing was to be the matter 
of an overpayment of educational benefits paid to a child of 
the appellant and the deceased veteran, but two witnesses (RC 
and EB) each testified that they had not observed the 
appellant and EF reside in a husband-and-wife relationship.  
These women testified that whenever they passed her house 
they only saw the appellant and her children and no one else.  

In February 1999, the RO received multiple certifications 
and/or affidavits from a variety of individuals who 
collectively stated that the appellant was of good character, 
that she was in severe financial need, and that she had not 
lived in a husband-and-wife type relationship with any male 
individual subsequent to the veteran's death.  These 
statements variously referred to the previously reported 
history of the appellant's relationship with EF as rumors and 
untruths.  Aside from friends and/or neighbors, some of these 
affidavits were provided by the municipal mayor, a church 
elder, a school teacher, and a minister.  

In July 2000, the appellant submitted a letter "to express 
my apology and ask for your forgiveness of the mistake or 
fault I've done."  She further wrote that "yes I admit I 
was ensnare (sic) to suffice my personal desire; it's because 
of being away from my husband.  I had had relationship with 
[EF] in 1993 and it ended in January 1994."  

In November 2000, the appellant wrote another letter to the 
RO in which she reported that she did live with EF "with 
whom I only cohabited illicitly for about (three) months 
prior to the time I was confronted by a USDVA field 
representative . . . ."  Since separation from him, she had 
not seen him again.

In December 2002, the appellant submitted a sworn affidavit 
indicating that she and her family had been friends of EF and 
his family for some time and that following the veteran's 
death and EF and his family's cohabitation with her, that 
some of her neighbors had "a suspicion" that she had a 
relationship with EF but that this was "a great mistake."  
Two other individuals also submitted a sworn affidavit that 
although the appellant and EF had cohabited in the 
appellant's home, there had been no marital-style 
relationship.  

The preponderance of the evidence of record does establish 
that the appellant entered into a marital-style relationship 
with EF following the veteran's death and that this 
relationship lasted at least from December 1992 until May 
1993, although the appellant routinely went to stay with EF 
at his own residence until July 1993.  Multiple credible 
witnesses including the appellant's sister and EF's earlier 
female companion provided consistent credible testimony that 
the appellant and EF cohabited together for a period of 
months in a husband-and-wife type relationship and that they 
held each other out to the public at large as husband and 
wife.  Importantly, the appellant herself provided sworn 
testimony corroborating these facts at the time of the VA 
field investigation conducted in 1993.  Additionally, the 
appellant herself provided written statements corroborating 
that she had lived in a husband-and-wife or common-law 
relationship with EF in June 1994, and in July and November 
2000.  

The appellant first attempted to reverse the RO's decision to 
terminate her benefits by reliance upon the fact that EF had 
been married to another individual at the time of their 
cohabitation.  She next attempted to reverse the RO decision 
to revoke her VA benefits by claiming that her cohabitation 
had been cured by separation.  Finally, and most recently, 
the appellant now argues that a common-law or husband-and-
wife style relationship never in fact existed and submitted 
numerous statements, certifications and affidavits of other 
individuals who state that the appellant never entered a 
marital-style relationship with EF.  

These statements are diametrically opposed to the more 
contemporaneous evidence provided by the VA field 
investigation in 1994, and are patently self-serving and 
lacking in character for truthfulness.  It is clear from a 
review of the evidence that the appellant and EF have not 
maintained a marital-style relationship since at least July 
1993 and certainly any witnesses observing her lifestyle 
after that time would not observe the appellant and EF to be 
in a marital style relationship.  Nonetheless, the appellant 
did maintain a marital-style relationship with EF for a 
period of months in 1992 and 1993, and this fact disqualifies 
her recognition as the veteran's surviving spouse for VA 
benefit purposes.  


ORDER

The appeal for restoration of death benefits payable as a 
result of the appellant's status as the veteran's unremarried 
widow is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



